UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-6406



CORDELL W. PARRACK,

                                                Petitioner - Appellant,

          versus


WARDEN MCBRIDE,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.   Charles H. Haden II,
District Judge. (CA-02-957-5)


Submitted:   July 8, 2003                       Decided:   July 28, 2003


Before MICHAEL     and   GREGORY,   Circuit   Judges,   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Cordell W. Parrack, Appellant Pro Se. Dawn Ellen Warfield, OFFICE
OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cordell W. Parrack seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable       jurists    would   find     that   his

constitutional   claims   are   debatable     and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322,                , 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Parrack has not made the requisite showing.            Accordingly, we

deny a certificate of appealability and dismiss the appeal.                  We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                     DISMISSED




                                     2